    Case: 4:18-cv-01859-PLC Doc. #: 1 Filed: 10/30/18 Page: 1 of 4 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

IAN WALLACE,                          )
                                      )
              Plaintiff,              )
                                      )
vs.                                   )              No.
                                      )
PHARMA MEDICA RESEARCH, INC. )                       JURY TRIAL DEMANDED
                                      )
              Defendant.              )
                                      )
Serve Pharma Medica Research, Inc. at )
Spenserv- St. Louis, Inc.             )
1 North Brentwood Blvd, Tenth Floor   )
St. Louis, MO 63105                   )


                                          COMPLAINT

       COMES NOW the Plaintiff, Ian Wallace, by and through his undersigned counsel, and for his

cause of action against Defendants, Pharma Medica Research, Inc. (hereinafter “PMR”) states as

follows:

                            PARTIES, JURISDICTION & VENUE

       1.      That the petitioner is a resident and citizen of Madison County, Illinois.

       2.      That PMR is a Canadian corporation headquartered and with its principal place of

business in Mississauga, ON Canada. PMR maintains a registered agent located at 1 North

Brentwood Blvd., 10th Floor, St. Louis, Missouri. Further, PMR at all times relevant hereto operated

a “Screening Clinic” and “Phase I Clinic” at 400 Fountain Lakes Blvd., St. Charles, Missouri.

       3.      This action is of civil nature and the amount in controversy, excluding interest and

costs, exceeds the sum specified by 28 U.S.C § 1332. Every issue of law and fact is wholly between

                                                 1
    Case: 4:18-cv-01859-PLC Doc. #: 1 Filed: 10/30/18 Page: 2 of 4 PageID #: 2



citizens of different states. Consequently, jurisdiction of this Court is proper.

         4.     Venue is proper under 28 U.S.C. § 1391(b)(2); (d) because Defendant is subject to

personal jurisdiction of this Court, having research facilities, businesses, and/or office locations in

Missouri, including St. Louis and St. Charles, Missouri.

                                             COUNT I
                                       (Ian Wallace v. PMR)

         5. That Plaintiff, on or about March 23, 2016, through April 23, 2016, and again on or about

June 10, 2016, through June 14, 2016, participated in a research studies at PMR’s facility located in

St. Charles, Missouri. During this study plaintiff was repeatedly required to submit blood samples

for testing, with such samples drawn by defendant’s unknown employees and/or contractors, acting

within the course and scope of their employment or agency relationship with the PMR. The

identities of those employees at this point are unknown but will be obtained in discovery.

         6.     That based on the above, PMR owed a duty to plaintiff and others similarly situated to

draw blood samples in a safe and sanitary fashion with properly trained, qualified and supervised

staff.

         7.     That in violation of the aforesaid duty the defendant committed one or more of the

following negligent acts and/or omissions:

                (a)     Failed to properly train its employees and/or agents to perform blood
                        extractions in a safe and sanitary fashion;

                (b)     Failed to properly screen its employees and/or agents to ascertain
                        whether said employees and/or agents were qualified and properly
                        trained to draw blood samples in a safe and sanitary
                        fashion;

                (c)     Failed to properly supervise its employees and/or agents to insure
                        that those employees and/or agents drew blood in a safe and sanitary

                                                  2
    Case: 4:18-cv-01859-PLC Doc. #: 1 Filed: 10/30/18 Page: 3 of 4 PageID #: 3



                        fashion;

                (d)     Failed to supply sufficient equipment to allow for the
                        safe and sanitary drawing of blood samples;

                (e)     Failed to properly clean and sterilize equipment used
                        to draw blood samples;

                (f)     Failed to properly screen its employees, and/or agents, and/or other
                        participants in the study to determine whether such
                        individuals were infected with contagious diseases;

                (g)     Failed to properly dispose of unsanitary equipment
                        used in the blood drawing process.

        8.      That as a direct and proximate result of the aforesaid, plaintiff contracted Hepatitis C

during the blood drawing process.

        9.      That as a further and proximate result of the aforesaid, plaintiff has experienced and

will continue to experience great pain and mental anguish. Plaintiff has incurred and will continue to

incur medical bills to obtain treatment for his injuries. Plaintiff has lost income and will likely lose

income in the future. Plaintiff’s condition is such that it will require convalescent care in the future.

Plaintiff has sustained loss of normal life.

        WHEREFORE, Plaintiff prays for a judgment against the defendant for an amount in excess

of $75,000.00 and for costs of this action.

                              PLAINTIFF PRAYS FOR TRIAL BY JURY

                                                Respectfully Submitted,

                                                WENDLER LAW, P.C.

                                                By: /s/ Brian M. Wendler
                                                        Brian M. Wendler #39151
                                                        Angie M. Zinzilieta #69783
                                                        Paul Rademacher #69822

                                                   3
Case: 4:18-cv-01859-PLC Doc. #: 1 Filed: 10/30/18 Page: 4 of 4 PageID #: 4



                                        900 Hillsboro, Suite 10
                                        Edwardsville, IL 62025
                                        Phone: (618) 692-0011
                                        Fax: (618) 692-0022




                                    4
